DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the limitation of “the opening in the lateral region . . . “ lacks antecedent basis and is ambiguous and confusing.  What opening in the lateral region?  The limitation is given little weight.
Regarding claim 8, the limitations of “the electrical line . . .” and “the cavity . . . “ lack antecedent basis and are confusing and ambiguous as to what they refer to.  The limitations are given little weight.
Regarding claim 9, the limitation of “the contact portion of the electrification arrangement” is ambiguous and confusing  because there are two different contact portions of 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuta US 9509074.  Regarding claims 1, 5, and 9, Otsuta discloses a plug-in device for (i.e., capable of) an arrangement for goods display, having a socket 90 which can be mounted on a supporting structure, and a plug-in part (see figure 1) which is separate from the socket, the plug-in part having a plug-in portion (at 141) which can be plugged into a receptacle of the socket in a plug-in direction along a plug-in axis until a connected state of the plug-in device is reached, with the  by galvanic contacting between a first contact point (see figure 4) of a contact portion (91, 93) of the electrification arrangement on the socket and a second contact point of a contact portion 13 of the electrification arrangement on the plug-in portion, wherein the first contact point is formed on the socket in the lateral region of the receptacle, and wherein the second contact point is formed on the plug-in portion in the lateral region of the plug-in portion, with the result that, in the connected state, the first contact point in the lateral region of the socket and the second contact point in the lateral region of the plug-in portion are electrically contacted with one another. 
	Per claim 2, the contact portion of the electrification arrangement on the
socket has two spaced-apart first contact points, and the contact portion of the electrification arrangement on the plug-in portion has two spaced-apart second contact points, a first contact point and a second contact point, which are connected to one another, belonging to a common electrical pole.

	Per claim 6, the plug-in portion has on its outer side a depression (see annotated figure 2A below) which is recessed with respect to portions of the outer side of the plug-in portion that adjoin the depression, the contact portion on the plug-in portion being present within the depression.

    PNG
    media_image1.png
    1290
    996
    media_image1.png
    Greyscale

	Per claim 7, the plug-in part has a cavity (interior of 142) which is designed to receive an
electrical line 10.
	Per claim 8, the contact portion of the electrification arrangement on the
plug-in portion is connected to an electrical line 10.
	Per claim 10, the contact portion of the electrification arrangement on the 
socket present on a socket plug element 921, the socket plug element consisting of an electrically insulating material.
	Per claim 11, the contact portion of the electrification arrangement on the
plug-in part is present on a plug-in part plug element 141b, the plug-in part plug element consisting of an electrically insulating material.
	Per claim 12 the first contact point is designed as a resilient contact point (see spring portion 93).

	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuta.   Per claim 13 a positioning arrangement is formed which acts between the receptacle of the socket and the plug-in portion of the plug-in part, with the result that a predefined position . 

    PNG
    media_image2.png
    1446
    1118
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1852
    1431
    media_image3.png
    Greyscale


	Regarding claim 15, Otsuta does not disclose an arrangement for goods display.  The examiner takes Official notice that arrangements for goods displays were well known.  It would have been obvious to use the Otsuta device on any suitable structures, including an arrangement for goods display.  One of ordinary skill in the art could have combined the elements by known methods and each element would have performed the same function as it did separately.  One of ordinary skill would have recognized that the results of the combination were predictable.  KSR International Co. v. Teleflex Inc., 82 USPQ.2d 1385 (2007).

	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. US 9478886 (“Roberts”). 
Regarding claim 1, Roberts discloses a plug-in device for (i.e., capable of) an arrangement for goods display, having a socket 200 which can be mounted on a supporting structure, and a plug-in part 202 which is separate from the socket, the plug-in part having a plug-in portion which can be plugged into a receptacle 210 of the socket in a plug-in direction 
	Per claim 3, an outwardly open opening 326a is present in the lateral region of
the receptacle, with, in the connected state of the plug-in device, the galvanic contacting of the first contact point with the second contact point being established via the opening.

s 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng US 2015/0244105. Regarding claim 1, Peng discloses a plug-in device for (i.e., capable of) an arrangement for goods display, having a socket 20 which can be mounted on a supporting structure, and a plug-in part 10 which is separate from the socket, the plug-in part having a plug-in portion which can be plugged into a receptacle of the socket in a plug-in direction along a plug-in axis until a connected state of the plug-in device is reached, with the result that, in the connected state, the plug-in part and the socket are releasably connected to one another, the plug-in portion having an end region and an outer lateral region, and the receptacle of the socket having an end region, which is situated at the front in the plug-in direction, and an inner lateral region, with, in the connected state, the lateral region of the plug-in portion and the lateral region of the receptacle coming into contact with one another, an electrification arrangement being provided in order, in the connected state of the plug-in device, to electrically supply an electrical load via the plug-in device, with, for electrical supply, an electrical connection being established via the socket and the plug-in part wherein an electrically conducting contact is established by galvanic contacting between a first contact point 221 of a contact portion 22 of the electrification arrangement on the socket and a second contact point 121 of a contact portion 12 of the electrification arrangement on the plug-in portion, wherein the first contact point is formed on the socket in the lateral region of the receptacle, and wherein the second contact point is formed on the plug-in portion in the lateral region of the plug-in portion, with the result that, in the connected state, the first contact point in the lateral region of the socket and the second contact point in the lateral region of the plug-in portion are electrically contacted with one another.

retaining force in the connected state of the plug-in device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833